Citation Nr: 0824383	
Decision Date: 07/21/08    Archive Date: 07/30/08

DOCKET NO.  04-38 451	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUES

1.	Entitlement to service connection for rosacea of the face 
due to cold injury. 

2.	Entitlement to service connection for status post removal 
of basal cell carcinoma of the left nasolabial groove due to 
cold injury. 

3.	Entitlement to service connection for lower extremity 
venous insufficiency, including edema, due to cold injury. 

4.	Entitlement to service connection for eczema of the arms 
and legs due to cold injury. 

5.	Entitlement to service connection for osteoarthritis of 
the right arm and legs due to cold injury. 


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' 
Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Amy R. Grasman, Associate Counsel 


INTRODUCTION

The veteran served on active duty from August 1950 to 
February 1952. 

This appeal comes before the Board of Veterans' Appeals 
(Board) from an April 2004 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Portland, Oregon.  

Based on a motion received by the Board in June 2006, this 
appeal has been advanced on the docket because of the 
veteran's advanced age.  38 U.S.C.A. § 7107(a) (West 2002); 
38 C.F.R. § 20.900(c) (2007).

This appeal was remanded by the Board in August 2006 to 
schedule a Travel Board hearing.  In June 2008, the veteran 
testified in a Travel Board hearing in front of the 
undersigned Veterans Law Judge.  The transcript of the 
hearing is associated with the claims file and has been 
reviewed.

The Board received additional evidence from the veteran 
during the June 2008 hearing.  The evidence was accompanied 
by a waiver of the veteran's right to initial consideration 
of the new evidence by the RO.  38 C.F.R. §§ 19.9, 20.1304(c) 
(2007).  Accordingly, the Board will consider the new 
evidence in the first instance in conjunction with the issues 
on appeal.

The veteran also submitted a Mental Health Assessment in June 
2008 that was not accompanied by a waiver of RO 
consideration.  See 38 C.F.R. § 20.1304(c).  The Mental 
Health Assessment, however, does not have a bearing on the 
issues on appeal.  The Board finds that the evidence is not 
pertinent and referral to the RO for initial review is not 
required.  38 C.F.R. § 20.1304(c).


FINDINGS OF FACT

1.	The veteran has been notified of the evidence necessary to 
substantiate his claim, and all relevant evidence necessary 
for an equitable disposition of this appeal has been 
obtained.

2.	The competent medical evidence of record does not show 
that rosacea manifested in service, was caused by cold 
exposure in service or is related to service. 

3.	The competent medical evidence of record does not show 
that basal cell carcinoma manifested in service, was caused 
by cold exposure in service or is related to service. 

4.	The competent medical evidence of record does not show 
that lower extremity venous insufficiency, including edema, 
manifested in service, was caused by cold exposure in service 
or is related to service. 

5.	The competent medical evidence of record does not show 
that eczema of the arms and legs manifested in service, was 
caused by cold exposure in service or is related to service. 

6.	The competent medical evidence of record does not show 
that osteoarthritis of the right arm and legs manifested in 
service, was caused by cold exposure in service or is related 
to service. 


CONCLUSIONS OF LAW

1.	Rosacea was not incurred in or aggravated by service.  38 
U.S.C.A. § 1110, (West 2002); 38 C.F.R. § 3.303 (2007).

2.	Status post removal of basal cell carcinoma was not 
incurred in or aggravated by service.  38 U.S.C.A. § 1110, 
(West 2002); 38 C.F.R. § 3.303 (2007).

3.	Lower extremity venous insufficiency, including edema, was 
not incurred in or aggravated by service.  38 U.S.C.A. § 
1110, (West 2002); 38 C.F.R. § 3.303 (2007).

4.	Eczema of the arms and legs was not incurred in or 
aggravated by service.  38 U.S.C.A. § 1110, (West 2002); 38 
C.F.R. § 3.303 (2007).

5.	Osteoarthritis of the right arm and legs was not incurred 
in or aggravated by service; nor may it be presumed to be 
incurred therein. 38 U.S.C.A. §§ 1110, 1112, 1113 (West 
2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative, if any, of any information, 
and any medical or lay evidence, that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
Proper notice from VA must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
and (3) that the claimant is expected to provide.  38 C.F.R. 
§ 3.159(b)(1).  This notice must be provided prior to an 
initial unfavorable decision on a claim by the agency of 
original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 
1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 
112 (2004).  

Here, the VCAA duty to notify was satisfied by way of a 
letter sent to the appellant in March 2004 that fully 
addressed all notice elements and was sent prior to the 
initial AOJ decision in this matter.  The letter informed the 
appellant of what evidence was required to substantiate the 
claims and of the appellant's and VA's respective duties for 
obtaining evidence.  The appellant was also asked to submit 
evidence and/or information in his possession to the AOJ.

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the U.S. 
Court of Appeals for Veterans Claims held that, upon receipt 
of an application for a service-connection claim, 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating, or is necessary to substantiate, each of the 
five elements of the claim, including notice of what is 
required to establish service connection and that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
In this case, although the notice provided did not address 
either the rating criteria or effective date provisions that 
are pertinent to the appellant's claims, such error was 
harmless given that service connection is being denied, and 
hence no rating or effective date will be assigned with 
respect to the claimed conditions.  

VA also has a duty to assist the veteran in the development 
of the claim.  This duty includes assisting the veteran in 
the procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the appellant.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  The RO has obtained service medical 
records, DD Form 214, private medical records and VA medical 
records.  The veteran was provided an opportunity to set 
forth his contentions during the hearing before the 
undersigned Veterans Law Judge.  The appellant was afforded 
VA medical examinations for cold injury in February 2004, 
July 2004 and May 2007.  Significantly, neither the appellant 
nor his representative has identified, and the record does 
not otherwise indicate, any additional existing evidence that 
is necessary for a fair adjudication of the claim that has 
not been obtained.  Hence, no further notice or assistance to 
the appellant is required to fulfill VA's duty to assist the 
appellant in the development of the claim.  Smith v. Gober, 
14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 
2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see 
also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Service connection may be granted for a disability resulting 
from a disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  This may 
be shown by affirmative evidence showing inception or 
aggravation during service or through statutory presumptions.  
Id.  

To establish direct service connection for a claimed 
disorder, there must be (1) medical evidence of current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service occurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999); see also Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 
1997); Brammer v. Derwinski, 3 Vet. App. 223 (1992).  

For the showing of chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time.  See 38 C.F.R. § 3.303(b).  
If chronicity in service is not established, a showing of 
continuity of symptoms after discharge is required to support 
the claim. Id.  

Where a veteran served 90 days or more during a period of war 
or during peacetime service after December 31, 1946, and a 
chronic disease such as arthritis manifests to a degree of 10 
percent within one year from date of termination of such 
service, such disease shall be presumed to have been incurred 
in service, even though there is no evidence of such disease 
during the period of service.  This presumption is rebuttable 
by affirmative evidence to the contrary.  38 U.S.C.A. § 1101, 
1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309.  In 
this case, the medical evidence of record does not show 
symptoms of or a diagnosis of arthritis within one year of 
separation from service.  Therefore, service connection is 
not presumed.  

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

As a preliminary matter, the veteran is a combat veteran who 
served in Korea.  He received a Purple Heart, Korea Service 
Medal with 3 Stars and a Presidential Unit Citation with 
Star.  The Board notes that combat veterans are afforded 
special consideration and are given the benefit of the doubt 
in disability cases, i.e., in the case of any veteran who 
engaged in combat with the enemy in active service, 
satisfactory lay or other evidence that an injury or disease 
was incurred or aggravated in combat will be accepted as 
sufficient proof of service incurrence if the evidence is 
consistent with the circumstances, conditions or hardships of 
such service even though there is no official record of such 
incurrence or aggravation in such service, and, to that end, 
every reasonable doubt shall be resolved in favor of the 
veteran.  See 38 U.S.C.A. § 1154(b) (West 2002 & Supp. 2007); 
38 C.F.R. § 3.304(d) (2007); see also Collette v. Brown, 82 
F.3d 389 (Fed. Cir. 1996).  

In this case, the veteran asserts that he was exposed to cold 
temperatures in Korea.  The service medical records do not 
show cold exposure or injury in service.  However, as the 
veteran engaged in combat, and cold exposure is consistent 
with the circumstances, conditions or hardships of such 
service, the Board concedes that the veteran was exposed to 
cold weather in service.  

VA medical records show current diagnoses of rosacea, post 
removal of basal cell carcinoma, lower extremity venous 
insufficiency and edema, eczema of the arms and legs and 
osteoarthritis of the right arm and legs.  The only remaining 
issue is whether these disabilities are related to cold 
exposure in service.  

In February 2004, the veteran underwent a VA cold injury 
examination.  The examiner reviewed the veteran's history and 
examined the veteran.  The examiner found that rosacea was 
not a condition that has been established as being caused by 
cold exposure.  The examiner also noted the veteran's history 
as working on a farm and in logging and had a fair amount of 
work involving sun exposure, which was likely the cause of 
the veteran's skin cancer.  Additionally, the examiner found 
that venous insufficiency of the lower extremities was not a 
condition that has been established as being caused by cold 
exposure and was likely related to mild obesity and the 
effects of advanced age on decreasing venous valvular 
competency.  The examiner found that generalized eczema 
including the arms and legs was not a condition that has been 
established as being caused by cold exposure.  Lastly, the 
examiner diagnosed the veteran with generalized 
osteoarthritis, as shown by an x-ray and found that it was 
not a condition that has been established as being caused by 
cold exposure, but was likely related to advancing age and 
other factors.  

In July 2004, the veteran had a VA Compensation and Pension 
Examination for cold injuries.  The examiner reviewed the 
claims file, the veteran's history and examined the veteran.  
The examiner found that the veteran's chronic venous 
insufficiency was likely related to his moderate obesity.  

In a May 2007 VA Compensation and Pension Examination, the 
veteran reported that his rosacea started in 1997 or 1999.  
The examiner noted that medical studies did not show a higher 
incidence of rosacea in people with a history of cold weather 
exposure.  The examiner noted that rosacea was most common in 
people middle aged to older and was relatively common among 
individuals with fair skin and light hair and eyes.  Research 
indicated that the cause of rosacea was unknown.  The 
examiner examined the veteran and found that the veteran had 
rosacea on his face.  The examiner opined that a less than 50 
percent probability that the veteran's rosacea was caused by 
exposure to cold in service.   

During the May 2007 examination, the veteran indicated that 
his doctors opined that the skin cancer was related to 
cumulative sun exposure, not cold exposure.  The examiner 
reviewed the medical articles submitted by the veteran.  The 
type of skin cancers found on the veteran were not associated 
with cold exposure in the medical research.  The examiner 
also noted other areas of skin cancer on the veteran.  The 
majority of areas affected by skin cancer were on his back.  
The examiner found that the veteran had skin cancer 
susceptibility in areas not prone to localized frostbite.  
Additionally, the cancers were not ulcerated, open scars, or 
draining sinuses, which, on rare instances could be related 
to cold injury.  The examiner found that there was a less 
than 50 percent probability that the veteran's skin cancer 
was secondary to the history of exposure to cold in service.   

In the May 2007 examination, the examiner noted that the 
veteran has edema of his lower legs because of venous 
insufficiency of his lower extremities.  The examiner noted 
that cold injury has not been established as a cause of 
chronic venous insufficiency of the legs.  The examiner 
reviewed the evidence submitted by the veteran and 
differentiated the veteran's venous insufficiency from the 
arterial insufficiency as described in the literature.  The 
examiner noted that he could not find any medical evidence of 
a higher incidence of venous insufficiency in people with a 
history of cold weather exposure.  The examiner found that 
there was a higher incidence of chronic venous insufficiency 
of the lower extremities in patients with obesity.  The 
examiner noted that the veteran was mildly obese.  The 
examiner noted that venous insufficiency increased with age, 
obesity, a history of deep venous thrombosis or serious leg 
trauma.  There was no mention of a history of exposure to 
cold as a cause of venous insufficiency in medical evidence.  
Therefore, the examiner opined that a less than 50 percent 
probability that the veteran's edema and chronic venous 
insufficiency was caused by the history of exposure to cold 
in service.   

Regarding eczema, the examiner reviewed the claims file 
extensively, including the medical research submitted by the 
veteran.  The examiner examined the veteran and found no 
evidence of eczema.  The veteran stated he was diagnosed with 
eczema in 1997 or 1999.  The examiner noted that he could not 
find any medical evidence of a higher incidence of eczema in 
people with a history of cold weather exposure.  The examiner 
opined that a less than 50 percent probability that the 
veteran's intermittent eczema of the extremities was 
secondary to the history of exposure to cold in service.  

Finally, regarding osteoarthritis, the examiner opined that 
the veteran's osteoarthritis of the right and arm and legs 
was not related to cold exposure in service.  The examiner 
noted the veteran's advanced age and found that 
osteoarthritis is very prevalent in his age group.  The 
examiner found that he could not attribute the veteran's 
osteoarthritis to cold injury without resorting to 
speculation.  The examiner also differentiated the medical 
articles submitted by the veteran.  

Based on the foregoing, the Board finds that the veteran's 
disabilities are not related to cold injury in service.  
There is no indication in the service medical records of any 
disability related to cold exposure.  Moreover, there is no 
medical evidence of record relating the veteran's 
disabilities to service.  The only evidence regarding the 
etiology of the veteran's disabilities are the VA records, 
which specifically found that the disabilities were not 
caused by cold exposure.  The Board notes that service 
connection may not be based on speculation or even remote 
possibility.  See 38 C.F.R. § 3.102; Obert v. Brown, 5 Vet. 
App. 30, 33 (1993); Tirpak v. Derwinski, 2 Vet. App. 609, 611 
(1992) (medical opinions, which are speculative, general or 
inconclusive in nature, cannot support a claim); Hinkle v. 
Nicholson, 19 Vet. App. 465 (2005) (medical opinions based on 
speculation are entitled to little, if any, probative value).  
Therefore, the VA examiner's opinion regarding osteoarthritis 
does not provide a basis for service connection.  The 
evidence of record is devoid of any other objective medical 
evidence that pertains to the etiology of the veteran's 
disabilities.  No doctor has ever opined that the 
disabilities are related to any remote incident in service, 
including cold exposure in Korea.  Without competent medical 
evidence linking the veteran's disabilities to service, 
service connection is not warranted.

The Board has considered the veteran's contention that a 
relationship exists between his disabilities and cold 
exposure in service.  However, as a layman, without the 
appropriate medical training and expertise, he is not 
competent to provide a probative opinion on a medical matter 
such as etiology.  While the veteran can certainly attest to 
his in-service experiences and current symptoms, he is not 
competent to provide an opinion linking that disability to 
service or cold exposure.  See Bostain v. West, 11 Vet. App. 
124, 127 (1998), citing Espiritu v. Derwinski, 2 Vet. App. 
492 (1992); see also Routen v. Brown, 10 Vet. App. 183, 186 
(1997) ("a layperson is generally not capable of opining on 
matters requiring medical knowledge").

In sum, the evidence of record does not show that rosacea of 
the face, status post removal of basal cell carcinoma in the 
left nasolabial groove, lower extremity venous insufficiency 
and edema, eczema of the arms and legs, or osteoarthritis of 
the right arm and legs were caused by cold exposure in 
service or to any other incident in service.  As the 
preponderance of the evidence is against the veteran's claim, 
the benefit-of-the-doubt rule does not apply, and the 
veteran's claims for service connection must be denied.  See 
38 U.S.C.A §5107; 38 C.F.R. § 3.102.


ORDER

Service connection for rosacea of the face due to cold injury 
is denied.  

Service connection for status post removal of basal cell 
carcinoma of the left nasolabial groove due to cold injury is 
denied.  

Service connection for lower extremity venous insufficiency, 
including edema, due to cold injury is denied.  

Service connection for eczema of the arms and legs due to 
cold injury is denied.  

Service connection for osteoarthritis of the right arm and 
legs due to cold injury is denied.  



____________________________________________
John E. Ormond, Jr.
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


